This opinion is subject to administrative correction before final disposition.




                                   Before
                        KING, LAWRENCE, and GEIS
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Jonathan G. TESCH III
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202000088

                            Decided: 20 August 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                      John Chase Johnson (arraignment)
                           Andrea C. Goode (trial)

   Sentence adjudged 16 October 2019 by a special court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   confinement for nine months 1 and a bad-conduct discharge.

                             For Appellant:
                    Commander C. Eric Roper, JAGC, USN

                                 For Appellee:
                              Brian K. Keller, Esq.



   1  The convening authority suspended all confinement in excess of 60 days pursu-
ant to a pretrial agreement.
               United States v. Tesch, NMCCA No. 202000088
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice, arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2